Citation Nr: 1719311	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for right ankle coalition and chip fracture of the distal tibia with partial tear of the calcaneotibular ligament with arthritis, evaluated as noncompensable prior to May 13, 2011 and as 10 percent disabling from May 13, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.




ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had multiple periods of active service in the United States Army, including from October 2006 to June 2010, November 2010 to May 2011, and September 2012 to August 2013.  The Veteran was awarded the Bronze Star, Iraq Campaign Medal, and Combat Action Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The December 2010 rating decision, in pertinent part, granted service connection for a right ankle condition 

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In February, the Veteran and his spouse testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  

During the pendency of the appeal, a September 2016 rating decision granted service connection for the chip fracture of the distal tibia with partial tear of the calcaneotibular ligament with arthritis and rated that disability with the right ankle coalition.  The September 2016 rating decision therefore recharacterized the claim and changed the Diagnostic Code from 5271 to the hyphenated code of 5010-5271 and granted an increased 10 percent evaluation effective May 13, 2011.  As less than the maximum benefit available was granted the claim for an increase remains pending before the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA examinations and VA treatment records have suggested a worsening of the right ankle condition.  For example, during an October 2010 VA examination range of motion testing in the Veteran's right ankle showed dorsiflexion of 20 degrees and plantarflexion of 45 degrees; however, during a March 2016 VA examination range of motion testing in the Veteran's right ankle showed dorsiflexion of 15 degrees and plantarflexion of 35 degrees.

In March 2016, the Veteran underwent a VA podiatry consult.  He reported increased pressure to the left ankle that caused migratory pain between both ankles.  On examination, the Veteran had decreased range of motion in the right ankle and subtalar joint with no pain or crepitus.  The VA examiner diagnosed the Veteran with a history of right ankle and foot injury with resultant instability.

In February 2017, the Veteran testified that the range of motion in his right ankle has continued to decline and further limits his activity.  

Furthermore, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59  (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

As such, a contemporaneous examination is necessary to assess the Veteran's current level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records after March 2016 with the Veterans electronic claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right ankle disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

	Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

	The examiner should also opine as to the impact of the Veteran's orthopedic disabilities on his daily activities and identify any motion or activities that would be restricted and the degree to which that would occur.  A complete rationale for any opinions expressed is requested.

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


